Appeal by defendant from a judgment of the County Court, Orange County, rendered July 17, 1975, convicting him of robbery in the second degree, on his plea of guilty, and sentencing him to an indeterminate prison term with a maximum of 10 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the maximum period of imprisonment to five years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.